Citation Nr: 1437352	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for left elbow bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 25, 1991, to March 26, 1991, and had periods of active duty for training (ACDUTRA) (including from October 1984 to February 1985 and from May 31, 1997, to June 14, 1997) and inactive duty for training (INACDUTRA).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision (which granted service connection for left arm olecranon bursitis, rated 10 percent, and denied service connection for a back disability) and from a July 2010 rating decision (which denied service connection for hypertension).  At his request, the Veteran was scheduled for a February 2010 videoconference hearing before the Board.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

The issues of service connection for a back disability and entitlement to a rating in excess of 10 percent for left elbow bursitis are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Hypertension was not manifested during the Veteran's active duty service in 1991, and is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice of how VA assigns disability ratings and effective dates.  

The record contains service treatment records (STRs) and pertinent postservice treatment records.  The Veteran has not been afforded a VA examination.  An examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability; establishes that the Veteran experienced an event, injury, or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates the claimed disability may be associated with the event, injury, or disease in service, or with another service-connected disability (which is a low threshold requirement).  38 C.F.R. § 3.159(c)(4).  As there is no evidence to suggest that the Veteran's hypertension may be related to a period of (federalized) active duty service, even a low threshold standard is not met, and a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24).
A member of the National Guard serves in the federal military only when formally called into military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d); Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007).  Hence, for the Veteran's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.   

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).  A 10 percent rating under Code 7101 requires diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101. 

While certain chronic diseases (including  hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice, there must be a threshold minimum period of continuous active duty service for the presumption to apply (90 days).  As that threshold period is not met the presumptive provisions of 38 U.S.C.A. § 1112 do not apply.   38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has not alleged, and the record does not show, that his hypertension was manifested or began during a period of active duty.  Furthermore, he has not alleged that his hypertension was incurred or aggravated during any specific period of federalized National Guard service.  His claim of service connection only identified "high blood pressure", and did not propose a theory of entitlement.  His notice of disagreement expressed dissatisfaction with the denial service connection, but did not state why the decision was believed to be incorrect.  And his substantive appeal does not allege that hypertension was incurred or aggravated during his active duty service in 1991 or during any specific period of federalized National Guard service.

The Veteran's service treatment records (STRs) for his period of service from January 25, 1991, to March 26, 1991, are silent for any complaints, findings, treatment, or diagnosis relating to hypertension.  On March 1991 separation examination, his blood pressure was 118/68.  

The Veteran served on ACTDUTRA from May 31, 1997, to June 14, 1997.  Prior to that period, a November 1996 VA clerical note indicates the Veteran stated he had hypertension and requested an appointment to have it evaluated.  The record shows that unsuccessful attempts were made to contact him to schedule an appointment. Subsequent treatment records show ongoing evaluations and treatment for hypertension.  

As the evidence does not show (nor has the Veteran alleged) that hypertension was manifested or incurred during his active duty ending in March 1991; and hypertension is not alleged to have been incurred or aggravated during any specific period of federalized National Guard service or shown to otherwise be related to his qualifying (for VA benefits) periods of service, the Board finds that the preponderance of the evidence is against this  claim, and that the appeal in this matter must be denied. 

ORDER

Service connection for hypertension is denied.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. 

The Veteran contends that while he was serving in 1995 he was involved in a motor vehicle accident, and has had continuing back pain since.  A threshold matter that must be determined therefore, is whether he was or was not serving in qualifying (for VA benefits) service when such accident occurred.  If so, as there is conflicting medical evidence regarding a nexus between current back disability and service, development of medical evidence to resolve that conflict may be necessary.  Furthermore, as the Veteran alleges treatment for his back in the interim (records of which are not associated with the record on appeal), and such records appear to be relevant to the appeal, they must be secured.  

The most recent VA examination to assess the Veteran's left elbow was in January 2010, more than four years ago.  In written argument, the Veteran's representative alleges, in essence, that the disability has since increased in severity.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  

In an unrelated February 2014 rating decision, the RO referred to information received in conjunction with a September 2013 statement from the Veteran regarding his left elbow and back.  The information and stated cited are not in the record before the Board, and must be secured.  

The record also suggests that the medical evidence is otherwise incomplete.  The most recent VA treatment records associated with the record are dated in June 2010.  Updated records of any VA and/or private treatment the Veteran has received for the service-connected elbow disability and/or for claimed back disability are likely to contain pertinent information (and VA records are constructively of record), and must be secured.  

The case is REMANDED for the following:

1.  The AOJ must arrange for conclusive verification of whether the Veteran was serving on qualifying for VA benefits (i.e., Federalized)  service when his 1995 motor vehicle accident that resulted in a back disability occurred. 

2.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his service-connected elbow disability and/or his claimed back disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  

3.  The AOJ should secure for the record the Veteran's statement received on September 4, 2013, with any attachments submitted.

4.  After the development sought above is complete, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his back disability and to assess the current severity of his left elbow disability.   The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  The RO must advise the examiner whether or not the 1995 accident in service was during a qualifying (for VA compensation benefits) period of service.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability found. 

(b) Based on the factual record, please identify the likely etiology for each diagnosed back disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to a back injury sustained in a motor vehicle accident in 1995?  The rationale for this opinion must include discussion whether the 1995 injury was acute and resolved without residuals, i.e., does a lengthy period of no recorded symptoms preclude that pathology sustained in such accident may have been present but undocumented.

(c) Assess the current severity of the Veteran's service-connected left elbow disability.  Please describe all complaints, symptoms, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail.  The examiner should indicate whether there is arthritis of the elbow.  The findings reported must specifically include ranges of motion with notation of any additional limitations due to pain, weakness, use, etc.  

The examiner must include rationale for all opinions.    

4.  The AOJ should then review the record and readjudicate the Veteran's two claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


